DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Kojima (JP2017078491).
	Regarding claim 1, Kojima discloses an annular first support member (50/19) defining an inner hole therein (fig 1, O); a second support member (12/12b) including a support portion (12b) separated from the first support member with respect to an axial direction (fig 1); an annular main elastic member (13) connecting the first support member (50/19) and the support portion (12b) of the second support member (12); a diaphragm(14) closing the inner hole of the first support member such that a liquid chamber (17/16/23) is defined between the main elastic member (13)  and the diaphragm (14); a partition elastic member (18/30) partitioning the liquid chamber into a first liquid chamber (16 and/or 23) on a side of the main elastic member (13) and a second liquid chamber (17) on a side of the diaphragm (14); a first communication passage (26 OR 28) provided in one of the first support member (50/19) and the second support member (12/12b) such that the first liquid chamber (16and/or 23) and the second liquid chamber (17) communicate with each other via the first communication passage (26 OR 28), the first communication passage including a first circumferential passage extending in a circumferential direction (fig 1-2); at least one coil (34 and/or 40) wound coaxially with and provided in the one of the first support member (50/19) and the second support member (12); a yoke (27/29) included in the one of the first support member (50/19) and the second support member (12) and configured to form a first magnetic gap overlapping at least partially with the first circumferential passage (26 OR 28); and a magnetic fluid filling the first liquid chamber (16 and/or 23), the second liquid chamber (17), and the first communication passage (26 OR 28).
Regarding claim 2, Kojima discloses wherein the second support member (12) further includes an axial portion (at least at or near 12a and 12b) protruding from the support portion (12b) toward the first support member (50/19) and received by the inner hole of the first support member (fig 1), the partition elastic member (18/30) has an annular shape around the axial portion to connect an inner circumferential portion of the first support member (50/19) and an outer circumferential portion of the axial portion (12, fig 1), the partition elastic member (18/30) is provided with at least one pair of third liquid chambers (23) opposed to each other in a radial direction with the axial portion therebetween and partitioned with each other in the circumferential direction (figs 1-2), a second communication passage (28) is provided in the one of the first support member (50/19) and the second support member (12) such that the at least one pair of third liquid chambers (23)  communicate with each other via the second communication passage (28 and at least including via 17), and the second communication passage (28) includes a second circumferential passage extending in the circumferential direction (fig 1-2), and the yoke (27/29) is configured to form a second magnetic gap overlapping at least partially with the second circumferential passage (fig 1-2).
Regarding claim 4, Kojima discloses wherein the at least one coil includes: a first coil (34) adjacent to the first circumferential passage (26): and a second coil (40) adjacent to the second circumferential passage (28).
Regarding claim 5, Kojima discloses wherein the yoke includes: a first yoke (27) configured to form the first magnetic gap and surrounding the first coil (34): and a second yoke (29) configured to form the second magnetic gap and surrounding the second coil (40).
Regarding claim 6, Kojima discloses wherein the first yoke (27) and the second yoke (29) include a portion common to each other (18/30) and the first coil and the second coil are configured to generate magnetic fields in directions opposite to each other (fig 1, inner and outer coils 34/40).
Regarding claim 7, Kojima discloses wherein the partition elastic member (18/30) is located at least partially in the inner hole of the first support member (50/19) and extends in a direction substantially orthogonal to the axial direction (figs 1-2).
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                                                                                                                                                                                         
/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657